Citation Nr: 9935049	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  96-42 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
compression fracture at L1-L2, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claims of 
entitlement to evaluations in excess of 10 percent for his 
service-connected residuals of a compression fracture at L1-
L2 and traumatic arthritis of the left ankle (low back and 
left ankle disabilities).  The veteran timely appealed this 
determination to the Board.  

In July 1996, the RO increased the evaluation of the 
veteran's low back disability to 20 percent, effective 
February 9, 1996.  However, inasmuch as a higher evaluation 
is available this condition, and the veteran is presumed to 
seek the maximum available benefit for a disability, the 
claim remains viable on appeal.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993); indeed, the veteran has affirmatively argued that a 
higher rating is warranted.

In August 1998, the Board denied both issues on appeal.  The 
veteran, in turn, appealed the Board's decision to the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims) (Court).  In a February 1999 
order, the Court granted a joint motion for remand, vacated 
the Board's decision as to his claim for an increased 
evaluation for his low back disability and remanded the case 
for additional proceedings.  The Court also dismissed the 
veteran's appeal with respect to his claim for an increased 
rating for his left ankle disability.

In the introduction to the August 1998 decision, the Board 
noted that, during his January 1997 hearing, the veteran 
asserted a claim for service connection for a nervous 
condition as secondary to his service-connected low back 
disability.  This claim was referred to the RO for 
appropriate action.  Since that time, it appears that the 
veteran has also raised a claim for direct service connection 
for PTSD.  A review of the record shows that the veteran was 
afforded a VA psychiatric examination in November 1998, but 
that, to date, his claim for service connection for a 
psychiatric disability, on either a direct or a secondary 
basis, has not been considered by the RO.  As such, if the RO 
has not already done so, this claim must be formally 
adjudicated.  

In the introduction, the Board also observed that, during the 
January 1997 hearing, the veteran asserted an informal claim 
of entitlement to an earlier effective date for an increased 
rating contained in a January 1983 rating decision.  A review 
of the record indicates, however, that although the hearing 
officer referred the issue to the rating board as a new 
claim, no action was apparently taken.  The issue is thus 
again referred to the RO for any and all appropriate action 
and adjudication.


REMAND

The February 1999 joint motion directed that the Board 
readjudicate the increased rating claim, consider whether the 
veteran was entitled to an additional 10 percent evaluation 
(to be added to his current 20 percent rating) for a 
demonstrable deformity of a vertebral body pursuant to 
Diagnostic Code 5285, and provide adequate reasons or basis 
for its decision.  However, prior to completion of the 
actions requested, the Board finds that additional 
development is warranted.

Particularly, this matter must be remanded for an examination 
to assess the current severity of the veteran's low back 
disability, and specifically, to determine whether the 
disability is currently manifested by a demonstrable 
deformity of a vertebral body.  See Goss v. Brown, 9 Vet. 
App. 109, 114 (1996).  Further, prior to having the veteran 
undergo such an examination, the RO should obtain and 
associate with the claims folder all pertinent outstanding 
medical evaluation/treatment records.  The Board observes 
that, subsequent to the August 1998 decision, additional VA 
outpatient treatment records and reports from the Bronx, New 
York, VA Medical Center, dated from January to October 1998, 
have been associated with the claims folder.  These records, 
as well as entries dated subsequent to October 1998, should 
be reviewed and considered by the examining physician prior 
to the preparation of his/her report.

In addition to the directives of the joint motion, the Board 
observes that the veteran's January 1997 hearing transcript 
reflects his argument that the RO's January 1995 rating 
action which reduced the rating for his low back disability 
from 30 to 10 percent was improper, as the decision violated 
his procedural due process rights.  The Board construes such 
assertions as an attempt to raise the issue of whether the RO 
committed clear and unmistakable error (CUE) in its January 
1985 rating decision.  The RO has not considered such an 
issue.  Because the Board lacks jurisdiction to consider an 
issue raised before, but not considered by, the RO, the Board 
normally refers such an issue to the RO for any and all 
appropriate action.  In this case, however, because a 
favorable decision on the CUE claim could well impact the 
increased rating claim, the Board finds that the CUE claim is 
inextricably intertwined with the increased rating issue 
currently on appeal, see Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991); hence, the two issues should be considered 
together.

Accordingly, the Board hereby REMANDS these matters to the RO 
for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should include any 
outstanding records of VA medical care, 
dated since October 1998, from the Bronx, 
New York, VA Medical Center, as well as 
from any other facility or source 
identified by the veteran.  However, if 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the current 
nature and extent of his service-
connected low back disability.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail.  The physician should 
specifically indicate whether 
demonstrable deformity of a vertebral 
body is a manifestation of the service-
connected disability.  In addition, the 
examiner should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and incoordination associated with the 
low back.  Further, the examiner should 
indicate whether, and to what extent, the 
veteran experiences functional loss 
during flare-ups of pain and/or weakness 
of his low back (to include with use or 
upon activity).  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  Otherwise, he or she 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
joint motion and this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the claim of clear and 
unmistakable error (CUE) in the reduction 
of the rating for the veteran's low back 
disability from 30 to 10 percent, 
effective April 1, 1985.  The RO should 
then readjudicate the veteran's claim of 
entitlement to an increased rating for 
his service-connected low back 
disability.  Each claim should be 
considered on the basis of all pertinent 
evidence of record, and all pertinent 
legal authority.  In adjudicating the 
increased rating claim, the RO should 
specifically consider whether an 
additional 10 percent rating is warranted 
for a demonstrable deformity of a 
vertebral body under Diagnostic Code 
5285.  The RO should provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

5.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case on the 
increased rating claim (and be afforded 
the applicable opportunity to respond) 
and/or be provided notification of the 
denial of the CUE claim, as appropriate.  
The veteran and his representative are 
hereby reminded that appellate review of 
any issue not currently in appellate 
status, such as the CUE claim, may be 
obtained only if a timely notice of 
disagreement, and, following the issuance 
of a statement of the case (SOC), a 
timely substantive appeal, are filed.

The purpose of this REMAND is to comply with the Court's 
order, accomplish additional development and adjudication, 
and to ensure that all due process requirements are met, and 
it is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence within the appropriate time 
period.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


